Title: To George Washington from the Vermont Legislature, 29 October 1789
From: Vermont Legislature
To: Washington, George


          
            Sir
            [Westminister, Vt. 29 October 1789]
          
          The Governor, Council, and Representatives of the State of Vermont in General Assembly, convened.
          Considering the natural connexion of this State with the United States, and deeply impressed with a sense of your affection for your Country, and the eminent Services you have rendered the United States, by your Wisdom perseverance and fortitude so constantly displayed in the recovery and establishment of their Rights, embrace the earliest opportunity of congratulating 

you on your Appointment to the exalted station in which the Suffrages of a free people have placed you.
          The Citizens of this State, though early and uniformly engaged in the late revolution, have had no voice in forming that Federal System, which not only promisses stability to the Government, but peace and Security to the United States, Yet we should do injustice to their feelings, should we omit to express their warmest Sentiments of friendship to the United States, and their general wish to participate in the benefits of that Government to which from their local situation they chearfully contribute a proportionable part of their property.
          Be assured Sir, they feel the sincerest satisfaction in your appointment to the highest Station in the Federal Government, and wish you all that support and Assistance which may be necessary to the discharge of so important a trust, relying on the justice of the Government over which you preside, we presume those Obstacles which hitherto have prevented a Union of this State with the United States, will speedily be removed; and when we contemplate the disinterested principles which have always adorned your Character we cannot doubt your influence to hasten that happy period.
          Permit us Sir, to close this address with the most fervent prayers, to Almighty God, for a continuance of his Blessings on your person and Family, and that under your Administration, America may long be continued a free and happy Nation.
        